     Case 1:19-cv-00477-DAD-JDP Document 12 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM J. JONES,                                 No. 1:19-cv-00477-DAD-JDP (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   WARDEN J. SULLIVAN,                               CASE
15                      Defendant.                     (Doc. No. 10)
16

17

18           Plaintiff William J. Jones is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 3, 2020, the assigned magistrate judge screened plaintiff’s complaint and issued

22   findings and recommendations, recommending that plaintiff’s case be dismissed with prejudice

23   due to his repeated failures1 to state a cognizable claim. (Doc. No. 10.) The findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   /////

26
     1
       Plaintiff originally filed a petition for federal habeas relief. (Doc. No. 1.) With the court’s
27   permission, he filed an amended pleading, which appeared to allege a § 1983 claim. (Doc. No.
     3.) The court then permitted plaintiff to convert his habeas petition to a § 1983 action. (Doc.
28
     Nos. 5, 6.)
                                                          1
     Case 1:19-cv-00477-DAD-JDP Document 12 Filed 04/21/20 Page 2 of 2

 1   to be filed within fourteen (14) days of service. (Id. at 4.) On March 30, 2020, plaintiff filed

 2   untimely objections.2 (Doc. No. 11.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendation are supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on March 3, 2020 (Doc. No. 10) are

 8                  adopted in full;

 9          2.      Plaintiff’s action is dismissed with prejudice for failure to state a claim; and

10          3.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
         Dated:    April 21, 2020
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27   2
       Although untimely filed, the court has nonetheless considered plaintiff’s objections. However,
     therein plaintiff merely reiterates the factual allegations contained in his complaint and fails to
28
     meaningfully address the magistrate judge’s legal reasoning or findings. (Doc. No. 11.)
                                                        2
